Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 15, 2015

                                     No. 04-15-00012-CV

                                   John E. RODARTE, Sr.,
                                          Appellant

                                              v.

                                     Ralph LOPEZ, et al,
                                          Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-CI-18884
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        On March 25, 2015, we ordered that any contest to appellant’s affidavit of indigence be
filed in this court by April 6, 2015. No contest has been filed. Accordingly, appellant may
proceed in this appeal without prepayment of costs.

       We order Bexar County District Clerk Donna K. McKinney to file the clerk’s record
by May 15, 2015. No extensions of time will be granted absent a motion that (1) establishes
extraordinary circumstances that prevent the timely filing the record, (2) advises the court of
what efforts have been expended to prepare the record and the status of completion, and (3)
provides the court reasonable assurance the record will be completed and filed by the requested
extended deadline.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court